United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1344
Issued: December 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2014 appellant, through her attorney, filed a timely appeal from the
April 3, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
regarding a loss of wage-earning capacity (LWEC) determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify OWCP’s
September 12, 2003 LWEC determination.
FACTUAL HISTORY
This case has previously been before the Board. In a June 18, 2013 decision, the Board
set aside an April 30, 2012 OWCP decision that denied modification of the September 12, 2003
1

5 U.S.C. § 8101 et seq.

LWEC determination. The Board noted that it analyzed the case under the customary criteria for
modifying an LWEC determination, but did not acknowledge FECA Bulletin No. 09-05 or
follow the procedures outlined for claims in which limited-duty positions were withdrawn
pursuant to the National Reassessment Policy (NRP).2 The facts and circumstances surrounding
the prior appeal are incorporated by reference.
In a July 26, 2013 decision, OWCP again denied modification of the LWEC decision.
On August 5, 2013 appellant requested a telephonic hearing before an OWCP hearing
representative.
At the January 16, 2014 hearing, counsel argued that the employing
establishment informed the Office of Personnel Management that appellant was not capable of
working and there was no job available for her. Appellant sought disability retirement benefits.
Counsel argued that the position made available to her was not a bid position, was developed just
for her and was not open to the general public. He noted that the job was not a productive
position, and that appellant could not have been laid off under NRP unless the position was not
productive. Counsel concluded that her position was a “make work” job.
By decision dated April 3, 2014, an OWCP hearing representative affirmed the
July 26, 2013 decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 OWCP procedures at Chapter 2.1501 contain
provisions regarding the modification of a formal LWEC.4 The relevant part provides that a
formal LWEC will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has materially changed; or (3) the claimant has been vocationally
rehabilitated.5 Chapter 2.1501 further provides that FECA Bulletin No. 09-05 should be
consulted if the circumstances in the case indicated that the position in question may have been
withdrawn (in whole or in part) as a result of NRP.6 FECA Bulletin No. 09-05 outlines the
procedures OWCP should follow when limited-duty positions are withdrawn pursuant to NRP.
If OWCP has issued a formal wage-earning capacity determination, it must develop the evidence
to determine whether a modification of that determination is appropriate.7 FECA Transmittal
2

Docket No. 12-1297 (issued June 18, 2013). On May 27, 1999 appellant, then a 40-year-old letter carrier, filed
an occupational disease claim for bilateral knee problems due to the walking and standing required by her federal
duties. OWCP accepted her claim for left knee patellofemoral stress syndrome.
3

Katherine T. Kreeger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
5

Id. at § 2.1501.3(a).

6

Id. at § 2.815(c)(2)(a).

7

FECA Bulletin No. 09-05 (issued August 18, 2009).

2

No. 13-09 provides information regarding updating OWCP Procedure Manual Chapters 2.814 to
2.816 and 2.1500 to 2.1501.8 OWCP procedures further provide that the party seeking
modification of a formal loss of wage-earning capacity decision has the burden to prove that one
of these criteria has been met.9
OWCP’s procedures provide that factors to be considered in determining whether the
claimant’s work fairly and reasonably represents his or her wage-earning capacity include the
kind of appointment, that is, whether the position is temporary, seasonal or permanent and the
tour of duty, that is, whether it is part time or full time.10 Further, a makeshift or odd-lot position
designed for a claimant’s particular needs will not be considered suitable.11
ANALYSIS
The Board finds that the April 3, 2014 decision of OWCP must be reversed. The
modified position on which the September 12, 2003 wage-earning capacity determination was
based was makeshift in nature and based on appellant’s particular needs. Appellant has
established that modification of the wage-earning capacity determination is warranted.
OWCP accepted appellant’s claim for left knee patellafemoral stress syndrome. In
separate cases, it also accepted her claim for right arm epicondylitis and right carpal tunnel
syndrome.12 On July 2, 2003 the employing establishment made appellant a permanent
limited-duty rehabilitation job offer as a modified letter carrier and noted that her duties would
be within her medical restrictions. Appellant accepted this position and began work on
July 12, 2003. By decision dated September 12, 2003, OWCP determined that her actual
earnings as a modified city letter carrier fairly and reasonably represented her LWEC, that she
had no loss in earning capacity and that therefore her benefits were reduced to zero. Appellant
continued work at modified duty until September 15, 2010 when she was sent home under NRP,
for the reason that there was no productive work that could be performed within her restrictions.
When an LWEC decision has been issued, as provided in Chapter 2.1501 of the
procedure manual, FECA Bulletin No. 09-05 is to be consulted if a position has been withdrawn
under NRP.13 FECA Bulletin No. 09-05 requires OWCP to develop the evidence to determine
whether a modification of the decision is appropriate.14 FECA Bulletin No. 09-05 directs OWCP
to confirm that the record contains documentary evidence supporting that the position on which
the wage-earning capacity determination was made was an actual bona fide position. It further
8

FECA Transmittal No. 13-09 (issued June 4, 2013).

9

Supra note 4 at Chapter 2.1501.4 (June 2013).

10

Id. at Chapter 2.815.5(c)(1).

11

Id. at Chapter 2.815.5.c(2)(a).

12

See L.P., Docket No. 12-1297 (issued June 18, 2013).

13

Supra note 8.

14

Supra note 9.

3

requires OWCP to review whether current medical evidence supports work-related disability and
establishes that the current need for limited duty and medical treatment is a result of residuals of
the employment injury and to further develop the evidence from both appellant and the
employing establishment if the record lacks current medical evidence.15
FECA Bulletin No. 09-05 further states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the wage-earning
capacity determination was based was a bona fide position at the time of the wage-earning
capacity decision and direct the employing establishment to review its files for contemporaneous
evidence concerning the position.
A basis for modifying a wage-earning capacity decision is to establish that the original
decision was in error.16 The Board finds that the modified assignment upon which the
September 12, 2003 LWEC determination was made was makeshift in nature. The Board notes
that in an October 25, 2010 letter, Thomas J. Biddle, a health and resource management
specialist for the employing establishment, noted that appellant worked numerous duties not
specified in the rehabilitation job offer. Mr. Biddle stated that the greatest percentage of the
duties appellant performed were not part of the job offer and that many of the duties she did
perform were make work duties, created by her supervisors.
In a follow-up October 27, 2010 letter, Mr. Biddle stated that the
limited-duty/rehabilitation modified job offer performed by appellant “since July 5, 2003
consisted of odd-lot duties and ‘make work.’” He stated:
“The [LWEC] determination issued as a result of this position appears to have
been made in error and should be modified. The work offered does not reflect
[appellant’s] ability to earn wages.”
Mr. Biddle requested that OWCP modify the LWEC “since it appears that it meets the criteria
held by the Board that the original rating was in error.”
The Board finds that Mr. Biddle’s letters are sufficient to establish that the modified
duties to which appellant was assigned were created to accommodate her restrictions and did not
constitute a bona fide job that would be available to her in the general labor market. The Board
finds that the position does not fairly and reasonably represent her wage-earning capacity and the
September 12, 2003 determination was erroneous. Accordingly, the April 3, 2014 decision will
be reversed.17 As the position on which the September 1, 2003 decision was based was
makeshift in nature, appellant has met her burden of proof to establish that the LWEC
determination should be modified.

15

Id.

16

Supra note 5.

17

A.J., Docket No. 10-619 (issued June 29, 2010); see also A.T., Docket No. 14-82 (issued July 15, 2014).

4

CONCLUSION
The Board finds that appellant has established that modification of the September 12,
2003 LWEC determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

